*200
ORDER

PER CURIAM.
Richard H. Goldstein (“Appellant”) appeals the Amended Final Judgment entered by the circuit court,, on claims set forth in his First Amended Petition. This appeal concerns the applicability of an in terrorem, or forfeiture clause, in a trust to Appellant’s claim brought under the safe harbor statute — § 456.4-420, RSMo (2000). Specifically, the circuit court entered judgment against Appellant on his claim, finding Appellant’s Proposed Future Petition (attached to his First Amended Petition), if filed, would violate, or trigger, the in terrorem clause of the trust at issue and invalidate Appellant’s interest in the trust. The circuit court also entered judgment against Respondents/Cross-Appellants Carol Jones, Laura Jones Reichman, Wendy Jones Magid, Cindy G. Jones and David R. Jones, collectively the “Individual Defendants,” on their counterclaim. The counterclaim alleged Appellant’s filing of his lawsuit triggered the Trust’s in terro-rem clause and divested Appellant of his interests. The Individual Defendants’ cross-appeal alleges the circuit court erred in finding Appellant’s action in filing and prosecuting his lawsuit did not trigger the in terrorem clause at issue. We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).